UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA,

                                  Plaintiff,
                                                               Hon. Hugh B. Scott


                                                                   19CV1716V
                        v.
                                                                    Report
                                                                      &
                                                                Recommendation

  RITA M. STRATTON, Individually and as
  Voluntary Administrator and Heir to the
  Estate of Hugh G. Stratton, et al.,

                                Defendants.


       This matter has been referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(C)

(Docket No. 15) and case later reassigned to Judge John L. Sinatra, Jr. (Docket No. 17) without

amendment to the referral to the undersigned. The instant matter before the Court is a motion of

defendant Rita Stratton (“Mrs. Stratton” or “Defendant”) (Docket No. 14) to dismiss on

abstention grounds. Responses were due March 13, 2020, reply by March 20, 2020, and the

motion was deemed submitted (Docket No. 16). Plaintiff the United States of America (or the

“Government”) responded (Docket No. 18) and defendant replied (Docket No. 20).

                                       BACKGROUND

       This is a mortgage foreclosure action by the United States on a federal mortgage by

decedent Hugh Stratton for 12619 Brucker Road, Akron, New York (Docket No. 1, Compl. ¶ 4,
Ex. B). The total amount due plus interest is $69,726.59 (id. ¶ 9). This action names the

administrator for the late Mr. Stratton and the heirs of the estate.

       Rita Stratton, the widow of Hugh Stratton, moved to dismiss (Docket No. 14). The other

defendants had summonses issued (Docket No. 10), and defendant Erie County Department of

Social Services filed a Notice of Appearance (Docket No. 13).

       In her motion to dismiss, Mrs. Stratton acknowledged that she and her husband executed

a Note to plaintiff for a mortgage through the United States Department of Agriculture for a rural

housing mortgage for $67,000 (Docket No. 14, Def. Aff. ¶ 5). She explained that she fell behind

on this mortgage when her son contracted cancer and died and then her husband’s death (id. ¶ 7).

After she arranged to receive Social Security benefits, the Government began withholding a

portion of those benefits and then commenced this foreclosure (id. ¶¶ 7, 9, Ex. D).

       Mrs. Stratton now argues that New York State established an elaborate policy regarding

foreclosures that this Court should abstain from exercising jurisdiction over this foreclosure (id.,

Def. Memo. at 1, 2-12). Alternatively, she contends that if federal jurisdiction is exercised, that

the case should be dismissed for the plaintiff Government’s failure to file a Certificate of Merit

under New York State Civil Practice Law and Rules 3012-b (id. at 1, 4, 12-13).

       The Government argues against abstention of this Court since this case does not present

an uncertain question of state law (Docket No. 18, Pl. Memo. at second to third unnumbered

pages). Noting that federal courts routinely adjudicate mortgage foreclosures, the Government

contends that abstention would be unusual in this context (id. at third to fourth unnumbered

pages). Abstention also should not occur because the subject is a federally regulated mortgage

created pursuant to federal policy of the Farmers Home Administration, with its administration


                                                  2
and servicing governed by these federal regulations (id. at fourth to fifth unnumbered pages).

Further, the Government argues that there is no contemporaneous state court proceeding (id. at

fourth unnumbered page). Another reason to not abstain is that the plaintiff is a federal plaintiff

(id. at fifth to sixth unnumbered pages). New York CPLR 3012-b is a state procedural statute

and not substantive statute that would govern in an action brought in federal court (id. at sixth

unnumbered page); if an equivalent Certificate of Merit is deemed required, the Government

responds that the remedy for that defect is compelled filing of the certificate and not dismissal

(id.).

         In reply, defendant repeats that this case presents uncertain and complicated questions of

state law that would warrant abstention (Docket No. 20, Def. Atty. Reply Affirm. ¶¶ 6-10),

distinguishing proceedings in federal Court under Federal Rule of Civil Procedure 16 and

proceedings under the CPLR. She contends that New York rules better protect the interests of

the homeowner in a foreclosure (id. ¶¶ 11-14). She reaffirms the Certificate of Merit

requirement for any foreclosure, hence requiring dismissal of this foreclosure (id. ¶¶ 15-16),

noting that this Court held that the certification requirement was substantive and not merely

procedural (id. ¶ 16, citing Finnegan v. University of Rochester Med. Ctr., 180 F.R.D. 247

(W.D.N.Y. 1998) (Larimer, Ch. J.)).

                                           DISCUSSION

I.       Applicable Standards

         A.     Abstention

         Abstention is an “‘extraordinary and narrow’ exception to a federal court’s duty to

exercise its jurisdiction,” FDIC v. Four Star Holding Co., 178 F.3d 97, 101 (2d Cir. 1999)


                                                  3
(citation to quotation omitted). Under abstention doctrines enunciated in Colorado River Water

Conservation District v. United States, 424 U.S. 800 (1976), the Court considered “the

contemporaneous exercise of concurrent jurisdiction, either by federal courts or by state and

federal courts,” id. at 817, referring to factors that consider the order in which jurisdiction was

obtained by concurrent forums, id. at 818 (citing Pacific Live Stock Co. v. Oregon Water Bd.,

241 U.S. 440, 447 (1916)). This abstention is for sound judicial administration in the context of

“duplicative, concurrent federal-state litigation,” 17A Moore’s Federal Practice Ch. 122,

Synopsis (2020), for example, a repetitive lawsuit where a plaintiff alleges the same claims in

federal and state courts, see 17A Moore’s Federal Practice, supra, § 122.90.

       Abstention under Colorado River is an exception from the fundamental rule that this

Court has a duty to adjudicate matters properly before it, Niagara Mohawk Power Corp. v.

Hudson River-Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012); see also 17A

Moore’s Federal Practice, supra, § 122.91. In Colorado River, the Court “recognized that courts

should abstain from the exercise of jurisdiction ‘only in the exceptional circumstances where the

order to the parties to repair to the state court would clearly serve an important countervailing

interest,’” Colorado River, supra, 424 U.S. at 813; FDIC v. Four Star Holding, supra, 178 F.3d at

101. Federal courts have the discretion in these abstention contexts, Niagara Mohawk, supra,

673 F.3d 100-01, with “‘the balance is heavily weighted in favor of exercise of jurisdiction,” id.

at 100 (quoting Woodford v. Cmty Action Agency of Greene Cnty., Inc., 239 F.3d 517, 522 (2d

Cir. 2001)). Exceptional circumstances for exercising Colorado River abstention are determined

by review of six factors, including the presence of a federal law issue and whether the state

forum would adequately protect the parties’ interest, see Moses H. Cone Mem’l Hosp. v.


                                                  4
Mercury Constr. Corp., 460 U.S. 1, 25-26 (1983); see also 17A Moore’s Federal Practice, supra,

§ 122.92.

       Colorado River requires examination of six factors: “(1) assumption of jurisdiction over a

res; (2) inconvenience of the forum; (3) avoidance of piecemeal litigation; (4) order in which the

actions were filed; (5) the law that provides the rule of decision; and (6) protection of the federal

plaintiff's rights,” De Cisneros v. Younger, 871 F.2d 305, 307 (2d Cir. 1989); see Moses H.

Cone, supra, 460 U.S. 1; Colorado River, supra, 424 U.S. at 818-19.

       B.      CPLR 3012-b

       CPLR 3012-b requires a certificate signed by counsel for any residential foreclosure

involving a home loan, as defined by the New York Real Property Actions and Proceedings Law

§ 1304. That certificate the attorney certifies that counsel has reviewed the facts of the case and,

based on consultation with representatives of plaintiff and counsel’s review of mortgage

documents that “to the best of such attorney’s knowledge, information and belief there is a

reasonable basis for the commencement of such action and that the plaintiff is currently the

creditor entitled to enforce rights under” the mortgage, note and such documents. N.Y.

CPLR 3012-b(a). If the certificate is not attached to the summons and complaint, “a copy of the

mortgage, security agreement and note or bond underlying the mortgage executed by defendant

and all instruments of assignment, if any, and any other instrument of indebtedness including any

modification, extension, and consolidation shall be attached to the certificate,” id. If plaintiff

“willfully fails to provide copies of the papers and documents as required by subdivision (a)” the

trial court “may dismiss the complaint or make such final or conditional order with regard to




                                                  5
such failure as is just” including denying interest, costs, or fees, with any dismiss without

prejudice and not on the merits, N.Y. CPLR 3012-b(e).

       Attachment of the mortgage or note coupled with the Certificate of Merit “constitutes due

proof of the plaintiff’s possession of the note prior to and at commencement of the action and

thus standing to prosecute its claims for foreclosure and sale,” JPMorgan Chase Bank N.A. v.

Nunez, Index No. 27242/2011, 2019 N.Y. Misc. LEXIS 4872, at *6 (Sup. Ct. Suffolk County

Sept. 6, 2019).

II.    Application

       A.         Abstention

       Defendant argues for abstention because this case involves difficult questions of state law

and New York State’s comprehensive scheme for residential mortgage foreclosures. Factors for

abstention established in Colorado River, see, De Cisneros, supra, 871 F.2d at 307, involve a

contemporary state court forum for the litigation, see, e.g., De Cisneros, supra, 871 F.2d at 307

(inconvenience of forum, avoidance of piecemeal litigation, order in which actions were filed,

law the provides for rule of decision). As the Government notes (Docket No. 18, Pl. Memo. at

fourth unnumbered page), there is no state court proceeding. The Government foreclosed a

federal mortgage in federal court. A contemporary, parallel state proceeding is a “necessary

prerequisite to abstention under Colorado River,” Sitgraves v. Federal Home Loan Mortgage

Corp., 265 F. Supp. 3d 411, 413 (S.D.N.Y. 2017); Dittmer v. County of Suffolk, 146 F.3d 113,

118 (2d Cir. 1998). Defendant cites no instances in which the United States was required to

follow state procedural rules to foreclose upon a federal mortgage. The cases she does cite do




                                                  6
not involve the federal Government as the lender. She cites primarily New York State cases and

none of them have the United States as a party.

       Defendant cites three federal cases: Muong v. Federal Nat’l Mortgage Ass’n,

No. 13CV6564, 2013 U.S. Dist. LEXIS 176424, 2013 WL 6667374 (E.D.N.Y. Dec. 13, 2013);

Sitgraves v. Federal Home Loan Mortg. Corp., 265 F. Supp. 3d 411 (S.D.N.Y. 2017) (Docket

No. 20, Def. Atty. Reply Aff. ¶¶ 11, 14), and Cox v. United States Dep’t of Agriculture, 954 F.

Supp. 2d 1061, 1064-65 (D. Nev. 2012) (Docket No. 14, Def. Memo. at 10), rev’d, 609 F. App’x

494 (9th Cir. 2015). In Muong, plaintiff borrowed from a bank who later sold the mortgage to the

Federal National Mortgage Association (also known as “Fannie Mae”), 2013 U.S. Dist. LEXIS

176424, at *1. The bank (acting as agent of Fannie Mae) foreclosed on the mortgage in New

York State Supreme Court, id. at *2. Plaintiff, proceeding pro se, commenced the federal action

challenging the validity of the foreclosure proceeding in state court, id. The federal complaint

was dismissed for lack of subject matter jurisdiction, with the federal court concluding that

foreclosure was fundamentally a matter of state law, id. at *1, 6, without any reference to

Colorado River or abstention. Here, the mortgage was acquired by a federal corporation but was

handled as if owned by a private entity, with foreclosure in state court.

       In Sitgraves, lender Bank of America foreclosed in state court against plaintiff and

plaintiff then filed her action against the Federal Home Loan Mortgage Corporation (or “Freddie

Mac”) in federal court arguing that Bank of America and Freddie Mac cannot enforce the

mortgage under the statute of limitations of the New York State Real Property Actions and

Proceedings Law § 1515, 265 F. Supp. 3d at 412-13. Applying the Colorado River factors,

Judge Stanton found that the federal and state actions were parallel, id. at 413, holding that


                                                  7
concurrent, parallel proceedings is “a necessary prerequisite” to Colorado River abstention, id.

As noted above, there is no parallel state court proceeding in the case at bar to have abstention

apply.

         Cox, as defendant concedes (Docket No. 14, Def. Memo. at 10), arose from a state court

foreclosure proceeding that was removed to federal court, 954 F. Supp. 3d at 1062. Although it

involved the same federal department (the Department of Agriculture) that issued the mortgage

here, under Nevada law prior to foreclosure the debtor and creditor had to engage in a

foreclosure mediation, subject to judicial review in state court, see id. at 1062. The Department

of Agriculture in Cox commenced foreclosure in Nevada state court rather than directly in

federal court, see Cox, 609 F. App’x at 494.

         Thus, the cases cited by defendant are distinguishable, either they are state court

decisions or involved proceedings in both state and federal courts. Here, we only have this

federal foreclosure proceeding. Thus, the threshold for Colorado River abstention

(contemporary cases in state and federal courts) are not present.

         If considering the Colorado River factors, a foreclosure is an in rem proceeding, FDIC v.

Four Star Holding, supra, 178 F.3d at 102. When this Court has in rem jurisdiction over the

property, this Court has exclusive jurisdiction to proceed over a state court, see Donovan v. City

of Dallas, 377 U.S. 408, 412 (1964); FDIC v. Four Star Holding, supra, 178 F.3d at 102 (federal

court had exclusive jurisdiction because federal foreclosure action was commenced before state

proceeding). This first Colorado River prong is dispositive, FDIC v. Four Star Holding, supra,

178 F.3d at 102. But consideration of the other five factors does not change the result, id.




                                                   8
        Convenience of forum and piecemeal litigation (the second and third Colorado River

factors) would carry more weight if there was an alternative state court forum to consider. Since

there are no federal and state cases going at the same time, there is no fear of piecemeal litigation

or inconsistent results from the two judiciaries. Again, since there was only the federal action

filed, that action has temporal priority, addressing the fourth factor. The sixth factor, protection

of federal plaintiff’s rights, is strongest here since the plaintiff is the United States of America,

enforcing collection of back mortgage payments through foreclosure in the forum of its choice.

        The fifth factor, the law that provides the rule of decision; see De Cisneros, supra,

871 F.2d at 307, is the point most strenuously contested by defendant. She argues that New

York’s residential mortgage foreclosure scheme has several recent enactments aimed at

protecting the homeowner (see Docket No. 14, Def. Memo. at 4-9); she fails to assert how these

rules and regulations apply to a federal mortgage. New York State may have a complete scheme

for residential mortgage foreclosures, but that scheme does not include foreclosure of federal

mortgages.

        In exercise of this Court’s discretion in deciding whether to abstain, this Court should

exercise its jurisdiction and perform its duty to hear this case. Defendant’s motion to

dismiss (Docket No. 14) on Colorado River abstention ground should be denied.

        B.      CPLR 3012-b

        Defendant assumes that CPLR 3012-b (or like certification requirement) applies to a

federal mortgage. Plaintiff argues (in the diversity jurisdiction context) that CPLR 3012-b is a

procedural rule that does not bind a federal Court (see Docket No. 18, Pl. Memo. at sixth

unnumbered page), see Shady Grove Orthopedic Assoc., P.A. v. Allstate Ins. Co., 559 U.S. 393


                                                   9
(1998) (CPLR 901(b) and federal diversity class actions), see also id. at 416-17 (Stevens, J.,

concurring) (finding that CPLR 901(b) was a procedural rule and not New York’s substantive

law). Plaintiff replies with then-Chief Judge Larimer’s decision in Finnegan, supra, 180 F.R.D.

247, 249, that the analogous certificate of merit in a diversity medical malpractice cases, N.Y.

CPLR 3012-a, is substantive and not procedural (Docket No. 20, Def. Atty. Reply Aff. ¶ 15).

While the mortgage Certificate of Merit is a companion to the medical malpractice certification,

see David D. Siegel and Patrick Connors, New York Practice 154, 434 (6th ed. 2018), its purpose

is to ensure that the underlying documents that establish the debt and support foreclosure are

presented to the debtor.

       The Complaint here has attached the promissory note (Docket No. 1, Compl. Ex. A) and

the mortgage (id. Ex. B). The Government also alleges that it complied with the notice

requirements of New York Real Property Actions and Proceedings Law § 1304 (id. ¶ 13, Ex. D),

the same section noted in CPLR 3012-b that requires a Certificate of Merit.

       The procedural-substantive distinction is applicable for diversity jurisdiction cases where

this Court applies federal procedural law and state substantive law to claims alleged by diverse

parties. This action, however, is under 28 U.S.C. § 1345 (id. ¶ 1), where the United States is a

plaintiff. The Erie doctrine, see Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938), the source of the

procedural-substantive distinction and application of state common law to diversity actions, does

not apply to § 1345 suits, 15A Moore’s Federal Practice—Civil § 105.08 (2020); Clearfield

Trust Co. v. United States, 318 U.S. 363, 366 (1943). Section 1345 does not require application

of federal law in every circumstance, where there is no applicable federal law, state law may be

applied, 15A Moore’s Federal Practice, supra, § 105.08.


                                                10
       Neither side has pointed to a federal law regarding the requisite papers to foreclose a

federal mortgage, especially if the foreclosure is commenced in federal court. Title 28 of U.S.

Code § 2410 generally sets forth procedures for the United States to foreclose a mortgage,

28 U.S.C. § 2410(a)(2), requiring the Complaint set forth with particularity the nature of the

interest or lien of the United States, id. § 2410(b); see also 42 U.S.C. § 1472 (recapture provision

for Farmers Home Administration mortgage) (see Docket No. 18, Pl. Memo. at fourth

unnumbered page; see also Docket No. 1, Compl. Ex. B). Federal law does not specify a

Certificate of Merit. The Government here, however, provided the supporting documentation of

the mortgage and note that would be included with a Certificate of Merit had this action been

filed in New York State court.

       The only thing apparently missing here is the certification that CPLR 3012-b requires.

That is met, however, by Federal Rule of Civil Procedure 11 wherein a separate certificate is not

required but by filing the Complaint, the Government’s attorneys’ signatures on the papers

represent to this Court that the Complaint and its attachments were not presented for any

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of

litigation, that the claims are warranted by existing law, and the factual contentions have

evidentiary support (such as through the attached documents), Fed. R. Civ. P. 11(b)(1), (2), (3),

(a). No further document or certification is required in a federal action. If these representations

are not correct, plaintiff (and their counsel) are subject to sanctions under Rule 11, see id.

R. 11(c).

       This differs from Freedom Mortgage Corp. v. Thompson, No. CV 18-6594, 2020 U.S.

Dist. LEXIS 4674, at *3 & n.1 (E.D.N.Y. Jan. 9, 2020) (Lindsay, Mag. J.), where plaintiff (not


                                                 11
the United States or declared a federal agency) commenced the foreclosure under the New York

Real Property Actions and Proceedings Law, including compliance with the Certificate of Merit

requirement of CPLR 3012-b. This decision does not state the residence of the parties, but for it

to be in federal court that action probably was under diversity jurisdiction, see also Freedom

Mortg. Corp. v. Gordon, No. 2:19CV614, 2019 U.S. Dist. LEXIS 199901, at *1 (E.D.N.Y.

Nov. 18, 2019) (diversity foreclosure action by same plaintiff); cf. FDIC v. Four Star Holding,

supra, 178 F.3d at 99 (FDIC brought mortgage foreclosure action under New York Real Actions

and Proceedings Law in federal court under 12 U.S.C. § 1819(b)(2)(A), prior to 2013 enactment

of CPLR 3012-b).

       This case, however, is under a version of federal subject matter jurisdiction because the

plaintiff is the United States. Defendant has not shown that the plaintiff Government must

comply with New York procedures for a federal foreclosure proceeding.

       Defendant’s motion to dismiss (Docket No. 14) on the alternative ground of not having

filed a CPLR 3012-b Certificate of Merit should be denied.




                                                12
                                        CONCLUSION

       Based upon the above, it is recommended that defendant Rita Stratton’s motion to

dismiss (Docket No. 14) be denied.



       Pursuant to 28 U.S.C. § 636(b)(1), it is hereby ordered that this Report &

Recommendation be filed with the Clerk of the Court and that the Clerk shall send a copy of the

Report & Recommendation to all parties.

       ANY OBJECTIONS to this Report & Recommendation must be filed with the Clerk

of this Court within fourteen (14) days after receipt of a copy of this Report &

Recommendation in accordance with 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72(b) and

W.D.N.Y. Local Civil Rule 72(b).

       FAILURE TO FILE OBJECTIONS TO THIS REPORT & RECOMMENDATION

WITHIN THE SPECIFIED TIME OR TO REQUEST AN EXTENSION OF SUCH TIME

WAIVES THE RIGHT TO APPEAL ANY SUBSEQUENT DISTRICT COURT’S

ORDER ADOPTING THE RECOMMENDATIONS CONTAINED HEREIN. Thomas v.

Arn, 474 U.S. 140 (1985); F.D.I.C. v. Hillcrest Associates, 66 F.3d 566 (2d Cir. 1995); Wesolak

v. Canadair Ltd., 838 F.2d 55 (2d Cir. 1988).

       The District Court on de novo review will ordinarily refuse to consider arguments, case

law and/or evidentiary material which could have been, but was not, presented to the Magistrate

Judge in the first instance. See Patterson-Leitch Co. Inc. v. Massachusetts Municipal Wholesale

Electric Co., 840 F.2d 985 (1st Cir. 1988).




                                                13
       Finally, the parties are reminded that, pursuant to W.D.N.Y. Local Civil Rule 72(b),

“[w]ritten objections to proposed findings of fact and recommendations for disposition submitted

by a Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) shall specifically identify the

portions of the proposed findings and recommendations to which objection is made and the

basis for each objection, and shall be supported by legal authority.” Failure to comply with the

provisions of Rule 72(b) may result in the District Court’s refusal to consider the objection.

       SO ORDERED.




                                                                /s/ Hugh B. Scott
                                                                   Hon. Hugh B. Scott
                                                            United States Magistrate Judge

Dated: Buffalo, New York
       March 31, 2020




                                               14
